Citation Nr: 0330248	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from February 1962 to 
May 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

On his substantive appeal in March 2002, the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
In April 2002, he opted instead to appear before a Hearing 
Officer at the RO, and to have the transcript of that hearing 
considered by the Board.  His hearing took place in June 
2002, and the transcript is of record.

In his June 2002 personal hearing, the veteran, who is 
service-connected for peripheral neuropathy of each lower 
extremity, testified that his foot condition had worsened.  
While it is not made clear in the record, by his statement, 
the veteran may be seeking to raise a claim of entitlement to 
increased ratings for peripheral neuropathy of the right and 
left lower extremities, currently evaluated as 10 percent for 
each extremity.  That matter is referred to the RO for 
appropriate clarification and consideration.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the AOJ (agency of original jurisdiction) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The veteran seeks a rating in excess of 40 percent for his 
service-connected diabetes mellitus.  Service connection is 
also currently in effect for peripheral neuropathy of the 
lower extremities, each evaluated as 10 percent disabling; 
hypertension, evaluated as 10 percent disabling; bilateral 
cataracts, and impotence secondary to diabetes mellitus, both 
evaluated as noncompensable.  The veteran receives special 
monthly compensation on account of loss of use of a creative 
organ.

At his June 2002 personal hearing at the RO, the veteran 
testified that his disability required him to be on a 
restricted diet, and to take insulin.  He said he experienced 
hypoglycemic events, and was unable to perform strenuous 
activities.  He indicated that he currently experienced 
constant foot pain that had worsened.  Within the last year, 
he had seen a Dr. Allan for another opinion regarding his 
foot problem.  He said he had recently entered a VA program 
addressing diabetes, which required him to be seen monthly.  
The veteran denied having any eye problems associated with 
his diabetes mellitus.

VA medical records dated from September 2001 to July 2002 
include an October 2001 podiatry clinic record that reflects 
the veteran's complaints of aching feet and shooting 
sensations in his feet for the past few months, with 
peripheral pulses 2+/4.  When he was seen in January 2002, 
peripheral pulses were 1+/4, and sensation was intact and 
decreased distally.  A February 2002 record entry reflects 
hypoglycemic events four times a month with erratic blood 
sugars.  May 2002 VA medical records indicate that the 
veteran agreed to participate in a study to assess gylcemic 
control and complications in patients with Type II Diabetes.  
It was noted that an ophthalmologic examination was pending 
at that time; however, a copy of that examination is not in 
the record, and the Board believes it would be helpful to 
have that information.

Further, the record indicates the veteran last underwent VA 
examination in June 2000.  The Board believes that, in the 
interest of fairness and due process, efforts should be made 
to obtain Dr. Allan's treatment records, and the veteran 
should undergo a new VA examination to more accurately access 
the current severity of his service-connected diabetes 
mellitus.

The record also reflects that the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 
regarding this matter.  It would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the Federal 
Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Furthermore, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), the Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV v. Secretary, supra.  The Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to comply with the aforementioned 
judicial precedent.  

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following actions:

1.	The RO should review the claims file and 
ensure that all VCAA notice and assistance 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent which may be forthcoming.  
Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or obtaining 
that evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.

2.	The veteran should be requested to provide 
the names and addresses of all VA and non-
VA medical providers who have treated him 
for the disorder at issue since 2002, to 
specifically include the address and dates 
of treatment for Dr. Allan who evaluated 
his foot pain.  The RO should then request 
all pertinent medical records from these 
medical providers, including the May 2002 
VA ophthalmologic examination from the VA 
Medical Center in Long Beach, California.

3.	Thereafter the RO should afford the 
veteran a thorough endocrinology/diabetes 
examination (not just a general medical 
examination) by a physician knowledgeable 
in evaluating and treating diabetes.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner is 
requested to describe the current status 
of the veteran's service-connected 
diabetes mellitus, to include addressing 
the following: (1) whether the veteran's 
diabetes mellitus requires insulin (and, 
if so, the dosage), an oral hypoglycemic 
agent, restricted diet, or regulation of 
activities; (2) whether there are 
associated episodes of ketoacidosis or 
hypoglycemic reactions resulting in 
hospitalization (and, if so, the number of 
hospitalizations per year) or need for a 
diabetic care provider (and, if so, the 
number of required visits per month or 
year), or progressive loss of weight and 
strength, and (3) whether he has any 
complications of diabetes other than 
peripheral neuropathy (such as diabetic 
retinopathy) and, if so, what they are.  
Any additional examinations (e.g., 
peripheral nerves) or studies deemed 
necessary by the examiner must be 
undertaken.  A complete rationale should 
be provided for all opinions offered.  The 
veteran's medical records should be made 
available to the examiner prior to 
examination, and the examination report 
should indicate whether the records were 
reviewed.

4.	Thereafter, the RO should readjudicate the 
veteran's claim for a rating in excess of 
40 percent for diabetes mellitus.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2002 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


